Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 8 September 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            
                            Sir
                            Head Quarters New Bridge Bergen County Septr 8th 1780
                        
                        The great preparations of General Clinton have hitherto resulted in nothing more than the sailing of a Fleet
                            of about ninety Vessels of different sizes for Europe with a few invalids—We are however still amused with rumours of an
                            embarkation; but these now go upon a new and more probable ground—a descent upon Virginia—We have just received the most
                            disagreeable advices from General Gates, of a defeat of the Army under his command near Cambden in South Carolina the 16th
                            of last month—in which the greatest part of his best troops were cut off. We have not yet the details. This event must
                                have the worst effect upon the affairs of the Southern states; nor is it easy to say how far its
                            influence may extend. It is on this account, I should not be astonsished if the Enemy should really
                            make a detachment of three or four thousand men to Virginia.
                        If convenient to you, I have the honor to propose the 20th instant for our interview at
                            Hartford, where I hope we shall be able to combine some plan of future operation which events will enable us to execute.
                            Our plans however can only turn upon possibilites; which is the more unfortunate as the affairs of this Country absolutely
                            require activity on whatever side they are viewed—I intend to conceal here the time of the intended interview—I dare say
                            you will think it advisable to do the same on your part. 
                        I have had the pleasure of receiving last night your letter of the 3d instant. With the truest esteem I am
                            Sir Your Most Obedt & hum. Servant
                        
                            Go: Washington
                        
                        
                            P.S. I have also received your letter of the 26th & am happy to find my dispatches have all got
                                safe. The Marquis de la Fayette & the commandant of Artillery & Engineers will accompany me.
                        
                    